Citation Nr: 0606959	
Decision Date: 03/10/06    Archive Date: 03/23/06

DOCKET NO.  03-21 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for otomycosis 
(previously considered as fungal otitis). 

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for post-traumatic 
stress disorder (PTSD) (also previously considered as a 
nervous/anxiety condition).

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel
INTRODUCTION

The veteran had active military service from June 1965 to 
June 1968.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  

The Board observes that service connection for a nervous 
condition and ear fungus (otitis) were previously denied on 
the merits in rating decisions dated September 1992 and July 
1995, respectively.   The Board notes that the claims 
presently on appeal are framed as entitlement to service 
connection for PTSD and otomycosis.  However, the Board finds 
that the prior adjudications were of the same claim, however 
styled.   See Ashford v. Brown, 10 Vet. App. 120 (1997) 
(notwithstanding the nomenclature and varied etiology 
attributed to a disability, a veteran's condition was one in 
the same). 

The Board adds that the veteran's June 2003 substantive 
appeal for the issues of PTSD and TDIU included a request for 
a Travel Board hearing.  However, in his August 2003 
substantive appeal with respect to the otomycosis issue, the 
veteran indicated his desire to withdraw that request in lieu 
of a request for personal hearing before the RO.  However, he 
subsequently failed to appear to that hearing in September 
2003.  As such, the request for both hearings are considered 
withdrawn.  See 38 C.F.R. § 20.704(e) (2005). 

The issue of service connection for PTSD is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal.

2.  The RO denied service connection for ear fungus 
(otomycosis) in a July 1995 rating decision; it notified the 
veteran of the denial but he did not initiate an appeal.

3.  Evidence received since the July 1995 rating decision is 
new, relevant, and raises a reasonable possibility of 
substantiating the claim.

4.  There is no competent evidence that the veteran is 
currently diagnosed with otomycosis of either ear.  

5.  The RO continued to deny service connection for a nervous 
condition (PTSD) in a September 1992 rating decision; it 
notified the veteran of the denial but he did not initiate an 
appeal.

6.  Evidence received since the September 1992 rating 
decision is new, relevant, and raises a reasonable 
possibility of substantiating the claim.

7.  The veteran has the following service-connected 
disabilities: peripheral vascular disease of the left lower 
extremity, rated as 40 percent disabling; peripheral vascular 
disease of the right lower extremity, rated as 40 percent 
disabling; hypertensive heart disease secondary to diabetes 
mellitus, rated as 30 percent disabling; diabetes mellitus, 
rated as 20 percent disabling; right Achilles tendonitis, 
rated as 10 percent disabling; hypertension associated with 
diabetes mellitus, rated as 10 percent disabling; peripheral 
neuropathy of the left lower extremity, rated as 10 percent 
disabling; peripheral neuropathy of the right lower 
extremity, rated as 10 percent disabling; bilateral cataracts 
associated with diabetes mellitus, rated as 0 percent 
disabling; erectile dysfunction, rated as 0 percent 
disabling; and dermatitis associated with diabetes mellitus, 
rated as 0 percent disabling; the combined service-connected 
disability rating is 90 percent with consideration of the 
bilateral factor and the fact that the peripheral vascular 
disease and peripheral neuropathy are rated as one 
disability.  

8.  The evidence does not demonstrate that the veteran is 
unable to secure or follow a substantially gainful occupation 
solely due to his service-connected disabilities at this 
time.


CONCLUSIONS OF LAW

1.  The rating decision of July 1995 is final.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. § 3.160(d) (2005); 38 C.F.R. 
§§ 20.200, 20.302, 20.1103 (2005).

2.  New and material evidence has been received since the 
July 1995 rating decision to reopen a claim for service 
connection for otomycosis.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2005).      

3.  Service connection for otomycosis is not established.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2005).

4.  The rating decision of September 1992 is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.160(d) (2005); 
38 C.F.R. §§ 20.200, 20.302, 20.1103 (2005).

5.  New and material evidence has been received since the 
September 1992 rating decision to reopen a claim for service 
connection for PTSD.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2005).      

6.  The criteria for entitlement to TDIU have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 
3.341, 4.1, 4.16, 4.19, 4.25, 4.26 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  New and Material Evidence

The RO denied service connection for ear fungus (otomycosis) 
in a July 1995 rating decision.  It gave the veteran notice 
of this denial, but he did not initiate an appeal.  
Therefore, the RO's decision of July 1995 is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.160(d) (2005).  

The Board notes that although the RO has adjudicated the 
issue of service connection for otomycosis on the merits in 
the November 2002 rating decision, the Board has 
jurisdictional responsibility to determine whether a claim 
previously denied by the RO is properly reopened.  See 
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (citing 
38 U.S.C.A. §§ 5108, 7105(c)).  Accordingly, the Board must 
initially determine on its own whether there is new and 
material evidence to reopen the claim for service connection 
for otomycosis before proceeding to the merits on appeal.

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  In 
determining whether evidence is new and material, the 
credibility of the new evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The RO denied service connection for ear fungus (otomycosis) 
in a July 1995 rating decision because the evidence did not 
show that there were any VA treatment records indicating 
treatment for an ear disability.  Evidence at the time of the 
July 1995 rating decision consisted of service medical 
records (SMRs) and service personnel records (SPRs) dated 
from June 1965 to June 1968; VA outpatient records from 
Atlanta; private South Mental Health Center records from 
March of 1985; VA examinations dated in October 1984 and May 
1987; Social Security Disability records; a personal hearing 
transcript from June 1985; and several statements by the 
veteran.  

In this case, the Board finds that new and material evidence 
within the meaning of 38 C.F.R. § 3.156(a) has been received 
since the July 1995 rating decision.  Specifically, a VA 
examination from September 2002 discusses periodic treatment 
for otomycosis since discharge from service in June 1968.  
Accordingly, the evidence relates to an unestablished fact 
necessary to substantiate the claim and raises a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).  As new and material evidence has been received, 
the claim is reopened.  38 U.S.C.A.  § 5108.    

With respect to PTSD, the RO denied service connection for an 
anxiety disorder (PTSD) on the merits in a September 1992 
rating decision.  It gave the veteran notice of this denial, 
but he did not initiate an appeal.  Therefore, the RO's 
decision of September 1992 is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 3.160(d) (2005).  

The Board notes that although the RO has adjudicated the 
issue of service connection for an PTSD on the merits in the 
June 2003 statement of the case (SOC), the Board has 
jurisdictional responsibility to determine on its own whether 
there is new and material evidence to reopen the claim for 
service connection for PTSD before proceeding to the merits 
on appeal.  See Jackson, supra, (citing 38 U.S.C.A. §§ 5108, 
7105(c)).

The RO denied service connection for an anxiety disorder in a 
September 2002 rating decision because the evidence did not 
show PTSD or an anxiety disorder related to service.  
Evidence at the time of the September 1992 rating decision 
consisted of SMRs and SPRs dated from June 1965 to June 1968; 
private South Mental Health Center records from March of 
1985; VA examinations dated in October 1984 and May 1987; 
Social Security Disability records; a personal hearing 
transcript from June 1985; and several statements by the 
veteran.  

In this case, the Board finds that new and material evidence 
within the meaning of 38 C.F.R. § 3.156(a) has been received 
since the September 1992 rating decision.  Specifically, a VA 
psychiatric examination from September 2002 diagnosed the 
veteran with severe and chronic PTSD.  Accordingly, the 
evidence relates to an unestablished fact necessary to 
substantiate the claim and raises a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  As new and 
material evidence has been received, the claim is reopened.  
38 U.S.C.A. § 5108.    

2.  Service Connection

As discussed above, the Board has reopened the claim for 
service connection for otomycosis.  Initially, the Board 
observes that the RO has previously addressed the claim on 
the merits in the November 2002 rating decision, so that the 
Board may also do so without prejudice to the appellant.  
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  A 
determination of service connection requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992); Watson v. Brown, 4 Vet. App. 309, 314 (1993).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).
 
Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).

The veteran received occasional treatment for a fungal 
condition in both ears according to VA outpatient treatment 
records from March 1994 to October 2001.  However, even 
though a VA examination performed in September 2002 noted a 
history of treatment for otomycosis since discharge from 
service in June 1967, there was no current condition at that 
time as both ears were normal.  The claims folder is negative 
for any medical treatment or diagnosis of otomycosis or any 
other fungal ear condition since October 2001.  Thus, absent 
evidence of a current disability, service connection cannot 
be granted for otomycosis.  Boyer, 210 F.3d at 1353; Brammer, 
3 Vet. App. at 225.  

In light of the fact that there is no evidence suggesting a 
current diagnosis of otomycosis, it is the determination of 
the Board that the preponderance of the evidence is against 
the claim of entitlement to service connection for same.  38 
U.S.C.A. § 5107(b).  The claim is denied. 

3.  Entitlement to TDIU

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 2002).  Total disability is considered 
to exist when there is any impairment which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340(a)(1).  
Total ratings are authorized for any disability or 
combination of disabilities for which the rating schedule 
prescribes a 100 percent evaluation.  38 C.F.R. § 
3.340(a)(2).

A total disability rating for compensation purposes may be 
assigned on the basis of individual unemployability: that is, 
when the disabled person is, in the judgment of the rating 
agency, unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities.  38 
C.F.R. § 4.16(a).  In such an instance, if there is only one 
such disability, it must be rated at 60 percent or more; if 
there are two or more disabilities, at least one disability 
must be rated at 40 percent or more, and sufficient 
additional disability must bring the combined rating to 70 
percent or more.

For the above purpose of one 60 percent disability, or one 40 
percent disability in combination, the following will be 
considered as one disability: (1) disabilities of one or both 
upper extremities, or of one or both lower extremities, 
including the bilateral factor, if applicable, (2) 
disabilities resulting from common etiology or a single 
accident, (3) disabilities affecting a single body system, 
e.g. orthopedic, digestive, respiratory, cardiovascular-
renal, neuropsychiatric, (4) multiple injuries incurred in 
action, or (5) multiple disabilities incurred as a prisoner 
of war. Id.

Individual unemployability must be determined without regard 
to any non-service connected disabilities or the veteran's 
advancing age.  38 C.F.R. §§ 3.341(a), 4.19; Van Hoose v. 
Brown, 4 Vet. App. 361 (1993).  When reasonable doubt arises 
as to the degree of disability, such doubt will be resolved 
in the veteran's favor.  38 C.F.R. § 4.3.

Essentially, the veteran contends that he is unable to 
maintain substantially gainful employment due to his service-
connected disabilities and his PTSD which he believes should 
be service-connected.  He has not worked since his last job 
as a truck driver with Ryder since February 1985.  Prior to 
that he worked as a laborer. 

In this case, the veteran has the following service-connected 
disabilities: peripheral vascular disease of the left lower 
extremity, rated as 40 percent disabling; peripheral vascular 
disease of the right lower extremity, rated as 40 percent 
disabling; hypertensive heart disease secondary to diabetes 
mellitus, rated as 30 percent disabling; diabetes mellitus, 
rated as 20 percent disabling; right Achilles tendonitis, 
rated as 10 percent disabling; hypertension associated with 
diabetes mellitus, rated as 10 percent disabling; peripheral 
neuropathy of the left lower extremity, rated as 10 percent 
disabling; peripheral neuropathy of the right lower 
extremity, rated as 10 percent disabling; bilateral cataracts 
associated with diabetes mellitus, rated as 0 percent 
disabling; erectile dysfunction, rated as 0 percent 
disabling; and dermatitis associated with diabetes mellitus, 
rated as 0 percent disabling.  The combined service-connected 
disability rating is 90 percent with consideration of the 
bilateral factor and the fact that the peripheral vascular 
disease and peripheral neuropathy are rated as one 
disability.  38 C.F.R. §§ 4.25, 4.26.  Therefore, the 
percentage criteria of 38 C.F.R. § 4.16(a) are met.

However, although the veteran's service-connected 
disabilities are significant, and as such, limit his 
occupational opportunities, they are not shown to be of such 
severity that the veteran is unable to secure or follow a 
substantially gainful occupation as a result of his service-
connected disabilities. Id.  In essence, the veteran' 
entitlement to TDIU hinges on his claim for PTSD, which is 
currently nonservice-connected, as discussed in the below 
remand section.  The Board emphasizes it may not consider the 
effects of non-service-connected disabilities when assessing 
unemployability.  38 C.F.R. § 3.341(a).

Specifically, Social Security Disability records reveal that 
the veteran has been receiving Social Security Disability 
benefits since May of 1985.  At that time the condition was 
diagnosed as a severe depressive neurosis.  A decision was 
issued in November 1986 finding that the veteran's mental and 
emotional impairments affected his ability to concentrate 
such that he could not work in any setting.  Significantly, 
the veteran's right leg and right foot conditions and related 
pain only limited him to light work activity, but he could 
still work in the absence of his psychiatric conditions.  

Recent medical evidence supports the Social Security 
Administration's conclusions.  In particular, "D.B.," MD., 
a VA physician who treated the veteran for PTSD, stated in a 
June 2002 letter that the veteran's chronic and severe PTSD 
impaired his ability to function socially and occupationally, 
leaving him completely disabled and unemployable.  A 
September 2002 VA examiner concurred with this opinion.  A 
March 2004 statement from a VA social worker confirmed that 
the veteran's PTSD rendered him unemployable.  

As stated above, at this time the veteran is not service-
connected for PTSD or an acquired psychiatric disorder.  As a 
result, medical reports from health care provider indicating 
that a nonservice- connected disorder has caused the veteran 
to be unemployable provide evidence against the TDIU claim.  
Statements such as the ones cited above only provide evidence 
against a finding that the disabilities the veteran is 
currently service connected for have caused his unemployment.  
They provide evidence against this claim by indicating a 
nonservice connected disorder is the cause of the 
unemployment. 

Most importantly, there is no indication that the veteran's 
service-connected disabilities alone rendered him 
unemployable.  In fact, VA outpatient records from Atlanta 
dated June 2003 to May 2005 reveal that the veteran's 
service-connected diabetes and hypertension were under 
control.  Similarly, the August 2004 VA examiner opined that 
the veteran was not working even before he developed his 
service-connected diabetes.  It was noted that the veteran 
can also fish and hunt.  Such records supply probative 
evidence against entitlement to TDIU based on his service-
connected disabilities standing alone.  

In summary, there is no evidence or opinion showing that the 
veteran is unable to secure or follow a substantially gainful 
occupation solely due to service-connected disabilities and 
significant evidence against such a finding, indicating a 
currently nonservice connected disorder has caused the 
unemployment.  The Board notes that the veteran is a lay 
person, and therefore not competent to offer an opinion as to 
the medical cause of any unemployability.  Grottveit, 5 Vet. 
App. at 93; Espiritu, 2 Vet. App. at 494.  Although his 
disabilities are significant, the veteran is compensated for 
the associated impaired ability to work by way of the 
combined 90 percent disability rating.  See 38 C.F.R. § 4.1 
(disability ratings are based on average impairment of 
earning capacity). 

Accordingly, the Board finds that the evidence is not so 
evenly balanced as to require resolution of doubt in the 
veteran's favor. 38 C.F.R. § 4.3.  Therefore, entitlement to 
TDIU is not established.

With respect to the duty to notify and assist, review of the 
claims folder reveals compliance with the Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  That is, 
by letters dated in June 2002 and March 2005, as well as 
information provided in the November 2002 rating decision, 
June 2003 SOC, and June 2005 supplemental statement of the 
case (SSOC), the RO advised the veteran of the evidence 
needed to substantiate his claims and explained what evidence 
VA was obligated to obtain or to assist the veteran in 
obtaining and what information or evidence the veteran was 
responsible to provide.  In addition, the June 2003 SOC 
includes the text of the regulation that implements the 
notice and assistance provisions from the statute.  38 C.F.R. 
§ 3.159.  Thus, the Board finds that the RO has provided all 
notice required by the VCAA.  38 U.S.C.A. § 5103(a).  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board observes that the RO issued its initial VCAA notice 
in June 2002, before the November 2002 adverse determination 
on appeal.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  Although the RO provided the veteran with 
supplemental information in the March 2005 VCAA letter, there 
is no indication or allegation that doing so resulted in 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005) (the appellant bears the initial burden of 
demonstrating VA's error in the adjudication of a claim and 
how that error was prejudicial).  In addition, the March 2005 
VCAA letter specifically asks the veteran to provide any 
evidence in his possession that pertains to the claim.  
Pelegrini, 18 Vet. App. at 120-21. 

With respect to the duty to assist in connection with the 
previous claims in September 1992 and July 1995, this was 
prior to the enactment of the VCAA, such that providing VCAA 
notice prior to the decision was impossible.  Nonetheless, 
there is no indication any evidence remains outstanding.  
38 U.S.C.A. § 5103A.  

With regard to the duty to assist in connection with the 
current November 2002 rating decision on appeal, the RO has 
secured the veteran's SMRs, SPRs, VA outpatient records, and 
relevant VA examinations.  The veteran has provided private 
medical evidence and several statements.  There is no 
indication from the veteran or his representative that any 
addition medical evidence remains outstanding.  Therefore, 
the Board is satisfied that all relevant evidence identified 
by the veteran has been secured, and that the duty to assist 
has been met concerning the issues of otomycosis and TDIU. 
Id.   


ORDER

As new and material evidence has been received, the claim for 
service connection for otomycosis has been reopened.  To that 
extent, the appeal is granted.

Service connection for otomycosis is denied.

As new and material evidence has been received, the claim for 
service connection for PTSD has been reopened.  To that 
extent, the appeal is granted.

Entitlement to TDIU is denied. 


REMAND

As discussed above, the claim for service connection for PTSD 
is reopened.  However, before addressing the merits of the 
claim, the Board finds that additional development is 
required.

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with VA regulations; a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f).  See 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) 
(pertaining to combat veterans); Gaines v. West, 11 Vet. App. 
353 (1998) (Board must make a specific finding as to whether 
the veteran engaged in combat).

If VA determines either that the veteran did not engage in 
combat with the enemy or that the veteran did engage in 
combat, but that the alleged stressor is not combat related, 
the veteran's lay testimony, by itself, is not sufficient to 
establish the occurrence of the alleged stressor.  Instead, 
the record must contain credible supporting evidence that 
corroborates the veteran's testimony or statements.  Cohen v. 
Brown, 10 Vet. App. 128, 147 (1997); Moreau v. Brown, 9 Vet. 
App. 389, 395 (1996).

At the outset, the Board notes that according to the 
September 2002 VA psychiatric examiner, the veteran is 
diagnosed with severe and chronic PTSD related to experiences 
described by the veteran in Vietnam.  Moreover, VA treatment 
records from Atlanta dated February 2002 through May 2005 
document therapy and treatment for PTSD.  

The record before the Board demonstrates that PTSD has been 
diagnosed.  Notwithstanding, as stated by the Court, "[j]ust 
because a physician or other health professional accepted the 
appellant's description of his active service experiences as 
credible and diagnosed the appellant as suffering from PTSD 
does not mean the [Board is] required to grant service 
connection for post-traumatic stress disorder."  Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992).  The Board is not 
required to accept an appellant's uncorroborated account of 
his active service experiences.  See Wood v. Derwinski, 1 
Vet. App. 190, 192 (1991).  It is also clear that the Board 
is not required to accept an appellant's statements regarding 
his alleged symptoms, including nightmares, flashbacks, and 
other difficulties he associates with his active service, if 
the Board does not find the statements regarding his symptoms 
to be credible.

The Board now turns to the issue of whether there are in-
service stressors that can be verified.  The veteran has 
alleged one combat-related stressor and four non-combat-
related stressors.  The RO has not made any attempt to verify 
the veteran's alleged in-service stressors, finding that the 
veteran had not provided sufficient evidence for 
verification, specifically his unit of assignment at the time 
of the stressors.  

VA is required to obtain relevant records held by any Federal 
department or agency that the claimant adequately identifies 
and authorizes VA to obtain.  38 U.S.C.A.  § 5103A(c)(3).  

In this regard, the Board notes that in June 2003, the 
veteran provided a statement indicating that he was assigned 
to B Company, Support Battalion Forward, 101st Airborne 
Division while he was with the U.S. Army in Vietnam.  There 
is no indication the RO considered this information.  Thus, 
each stressor needs to be reviewed in light of this evidence.  
The veteran provided specific stressor statements as part of 
his November 2002 notice of disagreement, and as reflected in 
several VA outpatient treatment records.

In order to verify a stressor for PTSD, the RO generally 
contacts the U.S. Army Joint Services and Research Center 
(JSRRC) (formerly known as the Armed Services Center for Unit 
Records Research or USASCURR).  The RO would then provide 
them with the veteran's service dates, unit identification, 
the names of servicemen involved (if possible), and the 
approximate dates of the alleged stressors within a two month 
timeframe. 

Moreover, the described incidents must meet the criteria to 
qualify as a stressor.  There are two requirements for a 
stressor to be sufficient for PTSD: (1) A person must have 
been "exposed to a traumatic event" in which "the person 
experienced, witnessed, or was confronted with an event or 
events that involved actual or a threatened death or serious 
injury, or a threat to the physical integrity of self or 
others" and (2) "the person's response [must have] involved 
intense fear, helplessness, or horror."  Cohen, 10 Vet. App. 
at 141 (quoting DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS 32 (4th ed. 1994)).

First, the veteran alleged that in October 1966 he was 
attacked with gunfire but not wounded while delivering 
supplies to the 326th Engineers.  He does not indicate the 
location of this incident.  The Board finds that this 
incident is not verified or verifiable, and there is 
insufficient evidence to demonstrate that the veteran engaged 
in combat with the enemy. 

Although the veteran served in Vietnam between late 1965 to 
late 1966, the veteran's SPRs do not reflect receipt of 
medals, badges, decorations, or participation in campaigns 
that specifically denote combat with the enemy.  He received 
the Vietnam Campaign Medal and Vietnam Service Medal, which 
show that he operated within a theater of combat, but do not 
denote certain combat.  SMRs are negative for any evidence of 
in-service wound that could relate to combat.  His military 
occupational specialty is listed as a vehicle wheel mechanic.  

Moreover, VA's General Counsel has defined the ordinary 
meaning of the phrase "engaged in combat with the enemy" to 
mean that the veteran must have personally participated in a 
fight or encounter with a military foe or hostile unit or 
instrumentality.  The phrase would not apply to veterans who 
served in a general "combat area" or "combat zone," but did 
not themselves engage in combat with the enemy.  VAOPGCPREC 
12-99.  The veteran's assertions that he engaged in combat 
with the enemy are not ignored, but are not sufficient, by 
themselves, to establish a combat related stressor through 
his lay testimony alone.  

Therefore, for the remaining four non-combat related 
stressors, there must be credible supporting evidence that 
the claimed in-service stressor actually occurred.  38 C.F.R.  
§ 3.304(f); Cohen, 10 Vet. App. at 147; Moreau, 9 Vet. App. 
at 395.

Second, the veteran alleged that in September 1966 he saw an 
American (no indication if military or civilian) shoot into a 
crowd at a movie injuring several people at Dac Toe.  This 
incident is not verifiable and would not be of record.  

Third, the veteran contended that in May or June of 1966 a 
fake hand grenade was thrown into his bunker as a practical 
joke by his fellow soldiers.  The veteran claimed that he was 
terrified by the incident.  However, no actual or threatened 
imminent death or serious injury was possible.  Further, the 
incident would not qualify as a verified or verifiable PTSD 
stressor.  Cohen, 10 Vet. App. at 141 (quoting DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th ed. 1994)).

Fourth, in October 1966, the veteran asserted that another 
soldier was killed overnight in the foxhole next to him when 
it was infiltrated by the enemy.  The veteran saw the 
soldier's dead body the next morning.  Significantly, he 
could not provide the name of the soldier or any other 
details.  Thus, this incident is not verifiable.

Finally, the veteran alleged that in approximately January or 
February of 1966, he witnessed a UH1 Huey helicopter crash in 
a non-combat situation, but with fatalities.  In his June 
2002 PTSD Questionnaire, the veteran says he tried to rescue 
the pilot and a Major who died.  He does not provide the 
names of those involved.  This incident occurred when the 
veteran was with B Company, Support Battalion Forward, 101st 
Airborne Division.  It occurred in the vicinity of Tuy Hoa. 
Verification of this alleged in-service stressors would have 
a significant impact on the adjudication of the PTSD claim.  

The RO should contact the JSRRC and provide them with the 
veteran's service dates, unit identification, and the 
approximate dates and location of the alleged stressor 
incident noted above.  The RO should ask JSRRC to provide 
unit records or any additional information which would verify 
the stressor.  Any additional information the veteran could 
provide would be of great assistance to the Board.     

The Board finds that a remand is in order to verify this in-
service stressor for PTSD. 

Accordingly, the case is REMANDED for the following action:

1.	The RO should review the file and 
prepare a summary of the veteran's 
alleged in-service stressor that has a 
possibility of being confirmed: the 
veteran witnessed a UH1 Huey 
helicopter crash in a non-combat 
situation in January or February of 
1966.  The pilot and a Major died in 
the incident.  This occurred when the 
veteran was with B Company, Support 
Battalion Forward, 101st Airborne 
Division in the vicinity of Tuy Hoa.  
This summary should be forwarded to 
the JSRRC with a request for any 
information, to include unit records, 
which would assist in verifying 
alleged in-service stressor.  If no 
records are available, a negative 
reply to that effect is required.       


2.	After completing any additional 
necessary development, the RO should 
readjudicate the PTSD claim, 
considering any new evidence secured.  
If the disposition remains 
unfavorable, the RO should furnish the 
veteran and his representative with a 
SSOC and afford the applicable 
opportunity to respond. 

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The appellant has the 
right to submit additional evidence and argument on the 
matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


